Citation Nr: 1045582	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  03-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability (avascular necrosis).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the benefits sought on appeal.  In 
October 2007, the Veteran testified before the undersigned.  In 
January 2009, the Board remanded the Veteran's claims for further 
development.  The Board also remanded a claim for a separate 
rating for a deviated septum.  A separate rating was granted for 
a deviated septum in a June 2010 rating decision.  Therefore, the 
Board finds that appeal has been satisfied.

In November 2007, the Veteran raised a new claim for service 
connection for asthma.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical evidence does not show that a bilateral hip 
disability was incurred in or aggravated by active service or 
manifested to a compensable degree within one year following 
separation from service.

2.  The medical evidence does not show that diabetes mellitus was 
incurred in or aggravated by active service or manifested to a 
compensable degree within one year following separation from 
service.

3.  The Veteran's right knee disability has been manifested by 
subjective complaints of pain, locking, and instability; and 
objective findings of full extension, flexion limited to 120 
degrees, instability, and X-ray evidence of arthritis.  There is 
no clinical evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  The criteria for a rating of 10 percent, but no more, for 
right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5262 (2010).

4.  The criteria for a rating greater than 10 percent for right 
knee arthritis have not been met.   38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.17a, Diagnostic Codes 5256-5262 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In November 2003 and March 2005, after the initial adjudication 
of the claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of any person, agency, 
or company who had additional records to help decide his claims.  
He was informed that VA would review his claims and determine 
what additional information was needed to process his claims, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.  In October 2009, the Veteran indicated that he 
had no additional evidence to submit in support of his claims.

The Veteran was notified of what type of information and evidence 
he needed to substantiate a claim for an increased rating in 
March 2006, should his service connection claims be granted.  
Therefore, the Veteran had actual knowledge of the rating 
elements of an increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issues on appeal has been requested or obtained.  VA 
examinations pertinent to the Veteran's claims were obtained in 
September 2002, June 2004, September 2005, and pursuant to the 
Board's January 2008, remand in December 2009.  A review of those 
reports of examination shows that all subjective and objective 
findings necessary for evaluation of the Veteran's claims were 
observed and recorded.  Thus, the examinations appear to be 
complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, the Board finds that VA substantially 
complied with the Board's remand directives in further developing 
the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).  Pursuant to the Board's 
December 2008 remand, in October 2009 the RO requested that the 
Veteran complete and return VA Form 21-4142, Authorization and 
Consent to Release Information, to obtain private treatment 
records from the University of North Carolina at Chapel Hill.  
However, in September 2009 the Veteran indicated that he had no 
additional information to submit in support of his claims.  
Therefore, the Board finds that all available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Service Connection

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be 
presumed for arthritis and diabetes mellitus if manifest to a 
degree of 10 percent or more within one year after separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Bilateral Hip Disability

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral hip disability.

The Veteran contends that he has a hip disability that began 
during his service and was misdiagnosed.  He further contends 
that he developed bilateral hip avascular necrosis (AVN) due to 
high doses of steroids during service.

Service medical records dated in April 1990 show complaints of 
bilateral leg numbness and a history of low back pain, but 
examination was normal.  An October 1992 X-ray examination shows 
that the Veteran presented with complaints of a swollen left leg 
and tender tibia and fibula.  However, the examination was 
normal.  In April 1998, the Veteran complained of leg pain 
assessed as questionable sciatica.
Post-service medical records show that the Veteran underwent 
bilateral hip replacements approximately three and a half years 
after retirement from service due to AVN.  Treatment records from 
Camp Lejeune dated in February 2002 show complaints of recent 
right hip pain and an assessment of trochanteric bursitis and 
right sciatica.  In March 2002, the assessment was probable 
pulled muscle of the right hip.  In April 2002, the assessment 
was possible AVN of the femoral head.  A June 2002 MRI 
examination of the hips indicated AVN of the femoral head, 
bilaterally, with moderate effusions.  A July 2002 report 
indicates that the Veteran's AVN was thought to be secondary to 
an old steroid treatment in the past.  The assessment was 
advanced bilateral hip AVN with significant head involvement.  In 
January 2005, the Veteran was diagnosed with bilateral hip AVN 
from chronic steroid use.  A June 2005 report indicates an 
assessment of aseptic necrosis of the femoral head bilateral hips 
after prolonged steroid use.  It was noted that the Veteran was 
treated for a significant allergy response to pickles during his 
service.  An August 2005 report indicates a complaint of left hip 
pain and an in-service allergic reaction to cucumbers during 
service that was treated with high dose steroids.  The assessment 
was painful left total hip arthroplasty.

Pursuant to the Board's January 2008 remand, in December 2009 the 
Veteran was afforded a VA joints examination, at which time he 
contended that his back and legs hurt due to running in boots 
during service that was initially diagnosed as sciatica.  Later, 
he was diagnosed with arthritis followed by AVN in 2001.  The 
Veteran underwent hip replacement in October 2001.  Upon 
examination, the Veteran was diagnosed with bilateral hip 
replacement due to AVN of the hip that the examiner opined was 
less likely as not caused by or a result of the Veteran's service 
based on the rationale that AVN of the hip can be a multi-
factorial disease that has been linked to high dose steroid use.  
Review of the service medical records indicated some form of 
wrist injection (probably steroidal) and two instances of low 
potency topical steroids that were not considered to be high dose 
steroids.  Additionally, there was no indication of hip fracture 
causing disruption of the blood supply to the hip.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the December 2009 VA examination and 
opinion are the most persuasive evidence.  On examination in 
December 2009, the examiner opined that the Veteran's bilateral 
hip replacement due to AVN of the hip was less likely as not 
caused by or a result of the Veteran's service based on the 
rationale that AVN of the hip can be a multi-factorial disease 
that has been linked to high dose steroid use.  The examiner 
reviewed the Veteran's service medical records which show some 
form of wrist injection (probably steroidal) and two instances of 
low potency topical steroids that the examiner did not consider 
to be high dose steroids.  The December 2009 VA examiner 
performed a comprehensive examination and conducted a thorough 
review of the claims file including service medical records, 
post-service treatment records, a detailed examination, and 
supported the findings and opinion with a medical rationale.

The Board has also considered the June 2005 report and opinion 
that indicates an assessment of aseptic necrosis of the femoral 
head bilateral hips after prolonged steroid use and notes the 
Veteran's in-service treatment for a significant allergy response 
to pickles.  In addition, an August 2005 report and opinion 
indicates a complaint of left hip pain and an in-service allergic 
reaction to cucumbers during service that was treated with high 
dose steroids.  However, while those opinions have probative 
value, they were not rendered based on a full review of the 
claims file and review of the service medical records or a 
current VA examination.  Additionally, the June 2005 and August 
2005 opinions are unsupported by rationales.  While July 2002 and 
January 2005 reports suggest that the Veteran's bilateral hip 
disability is related to past chronic steroid use, the Board 
finds that any implied relationship between the Veteran's 
bilateral hip disability and his active service is too tenuous to 
warrant a grant of service connection for a bilateral hip 
disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

While the competent medical evidence shows that the Veteran 
suffers from a bilateral hip disability, the preponderance of the 
evidence does not show that any current bilateral hip disability 
was incurred in or aggravated during service.  Furthermore, the 
record includes a competent VA opinion that it is less likely as 
not that the Veteran's bilateral hip disability, diagnosed as 
bilateral hip replacement due to AVN of the hip, is related to 
his service or to the use of steroids during his service.  The 
opinion is supported by the rationale that while the Veteran was 
prescribed steroids during service, the steroids were not 
considered to be high dose steroids.  Because the preponderance 
of the competent medical evidence is against linking any current 
bilateral hip disability to service, service connection must be 
denied.

The Board recognizes the contentions of the Veteran and his 
spouse that he has a bilateral hip disability that is related to 
his service.  However, as laypersons, neither the Veteran nor his 
spouse is competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the statements of the 
Veteran and his spouse may be competent to support a claim for 
service connection where the events or the presence of a 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, the nature of the Veteran's bilateral hip 
disability is not subject to lay diagnosis.  The Veteran can 
report that he had bilateral hip pain.  That is a subjective 
symptom and not readily identifiable or apparent as a clinical 
disorder in the way that varicose veins may be observed, 
objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Veteran does not have the medical expertise to discern the nature 
of any current bilateral hip diagnoses nor does he have the 
medical expertise to provide an opinion regarding the etiology.  
In sum, the issue does not involve a simple diagnosis.  The 
Veteran and his spouse are competent to report that he has been 
diagnosed with a bilateral hip disability, but neither is 
competent to provide a medical opinion regarding its etiology.  
While the Veteran and his spouse assert that he has a bilateral 
hip disability that is related to his service, their statements 
alone are not competent to provide the medical nexus.  Thus, the 
lay assertions of the Veteran and his spouse are not competent or 
sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The Board has also considered whether service connection for a 
bilateral hip disability as the result of an undiagnosed illness 
is warranted because the Veteran is shown to have served in the 
Southwest Asia Theater of operations during the Persian Gulf War.  
Because the Veteran's symptoms are attributed to a known 
diagnosis, avascular necrosis, the presumption of service 
connection under 38 C.F.R. § 3.317 is not applicable.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2010).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that a bilateral hip disability, 
including avascular necrosis, was incurred in or aggravated by 
service or that any bilateral hip disability manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  Therefore, service connection for a 
bilateral hip disability is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes mellitus.

The Veteran contends that he has diabetes mellitus that is 
related to his service in Saudi Arabia.

Service medical records show elevated glucose readings in 
service, although within the normal range, which the Veteran 
contends were early symptoms of diabetes mellitus which was 
diagnosed post-service.  He also claims that his complaints of 
being extremely hot in November 1997 were related to diabetes, 
and that he underwent work-ups for diabetes in service.

On VA examination in December 1999, blood work indicated a 
slightly elevated blood sugar at 120, but the Veteran was not 
diagnosed with diabetes mellitus.

Additional treatment records show a diagnosis of diabetes 
mellitus in May 2002 and treatment for new onset diabetes 
mellitus in June 2002.

On VA examination in September 2005, the Veteran was diagnosed 
with diabetes mellitus.  In an August 2005 addendum to the 
December 1999 VA examination, the examiner opined that no 
diagnosis of diabetes could be made in December 1999 based on a 
glucose level of 120, since the sample was a non-fasting sample 
that indicated an insignificant glucose level.

Pursuant to the Board's January 2008 remand, in December 2009 a 
VA examiner opined that the Veteran's diabetes is not caused by 
or a result of his service.  The rationale was that the in-
service episode of "feeling extremely hot" was not related to 
diabetes and in-service laboratory testing did not support a 
diagnosis of diabetes mellitus.

The Veteran's post-service medical records do not show evidence 
of diabetes mellitus within one year of separation from active 
duty.  In fact, the post-service medical records are negative for 
any diagnosis of diabetes mellitus until several years after 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence 
shows that the Veteran now suffers from diabetes mellitus, the 
preponderance of the evidence does not show that any current 
diabetes mellitus was incurred in or aggravated during service or 
manifested within one year of separation from active duty.  
Furthermore, the record includes a competent VA opinion that it 
is less likely as not that the Veteran's diabetes mellitus is 
related to his service.  That opinion is supported by the 
rationale that in-service laboratory findings failed to support a 
diagnosis of diabetes mellitus.  In the absence of medical 
evidence linking any current diabetes mellitus to service, 
service connection must be denied.

The Board recognizes the contentions of the Veteran and his 
spouse that he has diabetes mellitus that is related to his 
service.  However, as laypersons, neither the Veteran nor his 
spouse is competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the statements of the 
Veteran and his spouse may be competent to support a claim for 
service connection where the events or the presence of a 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  The Veteran can report that he has unusual weight loss 
and fatigue.  Those are subjective symptoms and not readily 
identifiable or apparent as a clinical disorder in the way that 
varicose veins may be observed, objectively.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  However, neither the Veteran nor his 
spouse has the medical expertise to discern the nature of any 
current diabetes mellitus, nor do they have the medical expertise 
to provide an opinion regarding etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran and his spouse are 
competent to report that he has been diagnosed with diabetes 
mellitus, but, as noted, neither is competent to provide a 
medical opinion regarding its etiology.  While the Veteran and 
his spouse assert that his diabetes mellitus is related to his 
service, their statements alone are not competent to provide the 
medical nexus.  As a result, their lay assertions are not 
sufficient to establish service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The Board has also considered whether service connection for 
diabetes mellitus is warranted because the Veteran is shown to 
have served in the Southwest Asia Theater of operations during 
the Persian Gulf War.  However, since diabetes mellitus is a 
known clinical diagnosis, the presumption of service connection 
under 38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2010).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that any diabetes mellitus was 
incurred in or aggravated by service or manifested to a 
compensable degree within one year following the Veteran's 
separation from service.  Therefore, service connection for 
diabetes mellitus is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The ratings cannot be combined with 
ratings based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).
The Board has rated the Veteran's disability under multiple 
diagnostic codes to determine if there is any basis to increase 
the assigned rating.  Such ratings involve consideration of the 
level of impairment of a Veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment of 
the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2010).

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and rating 
a knee disability under both of those codes does not amount to 
pyramiding.  However, a separate rating must be based on 
additional compensable disability.  38 C.F.R. § 4.14 (2010).  
VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with the disability.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2010); VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

The Board has considered all pertinent sections of the 
regulations.  Consideration has been given to whether any other 
applicable diagnostic code under the regulations provides a basis 
for a higher rating for the service-connected right knee 
disability.  38 C.F.R. Parts 3 and 4 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).

A 0 percent rating is warranted for knee flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited to 
45 degrees; a 20 percent rating is warranted for flexion limited 
to 30 degrees; and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 0 percent 
rating is warranted for knee extension limited to 5 degrees; a 10 
percent rating is warranted for extension limited to 10 degrees; 
a 20 percent rating is warranted for extension limited to 15 
degrees; a 30 percent rating is warranted for extension limited 
to 20 degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2010).

The Veteran's arthritis (arthralgia) of the right knee has rated 
as 10 percent disabling under Diagnostic Code 5003 which pertains 
to degenerative arthritis.  38 C.F.R. § 4.71a (2010).

Other potentially applicable diagnostic codes include Diagnostic 
Codes 5257 (recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5260 (limitation of flexion 
of the leg), and 5261 (limitation of extension of the leg).  The 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu recurvatum) 
are not applicable because the medical evidence does not show 
that the Veteran has any of those conditions.

A December 1999 X-ray examination of the Veteran's right knee 
indicated some loss in the lateral compartment with some evidence 
of moderate osteoarthritis diagnosed as mild osteoarthritis of 
the right knee.

On VA examination in September 2002, the Veteran denied any right 
knee locking pain or swelling, but complained of heat, popping, 
and pain.  Flare-ups occurred one to two times a week lasting six 
to eight hours.  Bed rest and treatment by a physician was not 
required.  Range of motion of the right knee indicated 120 
degrees flexion and normal extension.  The Veteran was diagnosed 
with right knee strain with subjective complaints of pain and 
popping and objective evidence of slight limitation of motion.  
An X-ray examination of the right knee was normal.  A November 
2002 X-ray examination of the right knee indicated no evidence of 
fracture, dislocation, soft tissue abnormality, or changes 
suggestive of erosive or degenerative arthritis.  The impression 
was normal.  Clinical findings on examination in May 2004 
indicated normal right knee range of motion without any 
additional limitation by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.

On VA examination in June 2004, the Veteran complained that his 
right knee was hot to the touch with intermittent to daily 
symptoms with each occurrence lasting for eight to ten hours.  
During flare-ups, it was painful to walk, but the right knee 
disability did not cause any incapacitation.  On examination, 
right knee range of motion was normal with 140 degrees flexion 
and normal extension.  Drawer test and McMurray's test were 
within normal limits.  The Veteran was diagnosed with 
osteoarthritis of the right knee.

Clinical findings on examination in August 2005 indicated normal 
right knee range of motion without any additional limitation by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.

On VA examination in September 2005, range of motion of the right 
knee was normal and was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  Drawer and McMurray's tests were normal and no 
instability was noted.  The Veteran was diagnosed with 
osteoarthritis of the right knee.

In October 2007, the Veteran testified that his right knee 
disability had worsened.  He complained of right knee swelling, 
limitation of motion, popping and snapping on movement, 
instability, and weakness.

Treatment records include a September 2009 examination of the 
Veteran's knees that indicated tenderness on palpation of the 
medial and inferior to the joint line of the right knee.  Pain 
was elicited by motion of the knee, but the right knee appeared 
to be normal.

Pursuant to the Board's January 2008 remand, in December 2009 the 
Veteran was afforded a VA joints examination, at which time his 
right knee was diagnosed as rheumatoid arthritis that had 
stabilized.  He took NSAIDs (non-steroidal anti-inflammatory 
drugs) for pain and had a good response to treatment.  On 
examination of the right knee, there was evidence of deformity, 
giving way, instability, pain, stiffness, and incoordination.  
However, there was no evidence of weakness or episodes of 
dislocation or subluxation.  Episodes of locking occurred one to 
three times per month with one occasion of effusion.  Symptoms of 
inflammation included warmth, redness, swelling, and tenderness 
and affected right knee range of motion.  The Veteran experienced 
moderate flare-ups every two to three weeks that lasted one to 
two days.  Flare-ups were precipitated by walking, over use, 
accidental twisting, and changes in the weather.  The Veteran's 
right knee disability prohibited prolonged standing and walking.  
He used corrective shoes, an orthotic insert, and canes 
intermittently but frequently.  The Veteran had a rolling gait 
without evidence of abnormal weight-bearing or bones loss.  
Further examination of the right knee indicated abnormal motion, 
guarding of movement, crepitation.  However, there was no 
evidence of bumps consistent with Osgood-Schlatter's disease, 
clicks or snaps, grinding, or patellar or meniscus abnormality.  
Range of motion of the right knee indicated 120 degrees flexion 
with normal extension.  There was no objective evidence of pain 
or additional limitations after repetitive use.  Nor was there 
evidence of ankylosis.  The Veteran was diagnosed with 
osteoarthritis of the right knee with significant effects on his 
usual occupation and decreased mobility, problems lifting and 
carrying, a lack of stamina, decreased strength, lower extremity 
pain, and increased absenteeism.  There was no effect on feeding, 
bathing, or dressing; a mild effect on chores, shopping, 
recreation, traveling, and toileting; and a moderate effect on 
exercise, and sports.

Knee impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).  On VA examination in June 2004 and September 2005, 
Drawer and McMurray's tests were normal.  However, in October 
2007, the Veteran testified that he experienced giving-way of his 
right knee.  On VA examination in December 2009, examination of 
the right knee indicated evidence of giving way and instability 
and the Veteran indicated that he used corrective shoes, an 
orthotic insert, and canes intermittently, but frequently.  The 
Veteran is competent to report and describe the effect of 
repetitive use on his right knee because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Accordingly, based upon the medical evidence that indicates 
instability of the Veteran's right knee; his use of corrective 
shoes, orthotic insert, and canes; and his credible and competent 
testimony regarding right knee instability, the Board finds that 
the evidence indicates that the Veteran has experienced slight 
instability during the period on appeal, which would warrant a 10 
percent rating pursuant to Diagnostic Code 5257.  The Board finds 
that a moderate level of instability is not supported by the 
clinical findings, which confirm the presence of instability, but 
do not demonstrate a greater than mild level of recurrent 
instability.

The Board now turns to the question of whether the Veteran is 
entitled to any increased rating for his right knee disability 
under the remaining applicable diagnostic codes.

The Board concludes that the Veteran is not entitled to a higher 
rating under Diagnostic Codes 5260 or 5261.  For VA purposes, 
normal extension and flexion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II (2010).  While the Veteran 
has a slight limitation of flexion, on VA examination in 
September 2002, the right knee had full extension with 120 
degrees active flexion.  On VA examination in June 2004 and 
September 2005, right knee range of motion was normal.  On VA 
examination in December 2009, there was 120 degrees flexion of 
the right knee with normal extension.  Extension to 0 degrees 
warrants a noncompensable rating.  Diagnostic Codes 5261 
therefore cannot serve as a basis for an increased rating in this 
case, as extension is not limited to 20 degrees or less, or for 
any separately compensable rating because extension is not 
limited to 10 degrees, even with consideration of any additional 
limitation due to pain on motion.  

Similarly, the evidence does not support a higher rating under 
Diagnostic Code 5260.  Flexion limited at most to 120 degrees 
does not warrant a compensable rating under Diagnostic code 5260, 
and the evidence does not show that flexion is limited to 30 
degrees with consideration of pain on motion as would be required 
for an increased rating.  Therefore, the 10 percent rating under 
Diagnostic Code 5003 is assigned for noncompensable limitation of 
motion with X-ray evidence of arthritis.

The Board has determined that the Veteran is not entitled to 
compensable ratings under Diagnostic Codes 5260 or 5261, based 
upon a strict analysis of his recorded ranges of motion, even 
with consideration of additional pain on motion.  Therefore, the 
Board finds that a separate compensable ratings based on 
compensable limitation of flexion and extension are not 
warranted.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 
59990 (2004).

The Veteran has complained of right knee pain.  However, in May 
2004 and August 2005, and on VA examination in September 2005, 
right knee range of motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  On VA examination in December 2009, there was no 
objective evidence of right knee pain or additional limitations 
after repetitive use.  However, even considering the effects of 
pain on use, the competent medical evidence fails to show any 
indication that the right knee is limited in motion to 15 degrees 
extension or 30 degrees flexion, and thus the requirements for an 
increased rating are not met.  Furthermore, even with 
consideration of any painful motion, the evidence does not show 
limitation of flexion to 45 degrees with pain and limitation of 
extension to 10 degrees with pain, such that separate compensable 
ratings could be assigned.  Therefore, the Board finds that 
separate compensable ratings for flexion and extension are not 
warranted based on consideration of pain and other factors.  The 
Board finds that the evidence does not show that any additional 
functional limitation would result in the Veteran warranting any 
separate compensable ratings for limitation of extension and 
flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board also finds that the Veteran is not entitled to a higher 
or separate rating under Diagnostic Code 5258 which provides a 20 
percent rating for dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a (2009).  While there is evidence of effusion of 
the right knee and the Veteran has subjectively complained of 
right knee pain and locking, the clinical evidence does not show 
frequent episodes of locking in the treatment records or on VA 
examination.  Accordingly, the Board finds that the Veteran is 
not entitled to a higher rating or any additional rating under 
Diagnostic Code 5258 for his right knee.  The pain and effusion 
are rated under the assigned ratings and to rate those 
manifestations again under Diagnostic Code 5258 would constitute 
pyramiding.  38 C.F.R. § 4.14 (2010).

The Veteran has been shown on X-ray examination to have arthritis 
in his right knee.  Specifically, a December 1999 X-ray 
examination indicated findings consistent with mild 
osteoarthritis of the right knee.  Where there is limitation of 
motion, but the limitation of motion is noncompensable under the 
limitation of motion diagnostic codes, X ray confirmation of the 
affected joint will warrant a 10 percent rating under Diagnostic 
Code 5003.  Also, under Diagnostic Code 5003, a 10 percent rating 
may apply where limitation of motion is absent, but there is X-
ray evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).  The knee is considered a major 
joint.  38 C.F.R. § 4.45 (2010).  In this case, the Veteran has 
noncompensable limitation of motion of his right knee.  
Accordingly, the Board finds that in addition to the 20 percent 
rating based on recurrent instability, the Veteran is entitled to 
a separate 10 percent rating for degenerative arthritis under 
Diagnostic Code 5003, which is the currently assigned rating.  
However, he is not entitled to an increased rating of 20 percent 
rating for right knee arthritis because there is no evidence 
demonstrating occasional incapacitating exacerbations.  
Accordingly, the Board finds that the Veteran is entitled to no 
more than a 10 percent rating for his right knee arthritis 
pursuant to Diagnostic Code 5003.

The Board notes that on VA examination in December 2009 the 
Veteran indicated that he had lost four weeks of employment 
during the past 12-months due to taking pain medication [for his 
right knee disability] which prevented him from driving.  
However, the Board finds that there is no evidence that the 
Veteran's service-connected right knee disability presents such 
an unusual or exceptional disability picture at any time so as to 
require consideration of an extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected right knee disability do not result 
in a marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that a separate rating of 10 
percent, but not greater, is warranted for right knee instability 
pursuant to Diagnostic Code 5257.  The Board further finds that a 
rating greater than 10 percent is not warranted for right knee 
arthritis with limitation of motion.  The preponderance of the 
evidence is against the assignment of any higher ratings for 
right knee disabilities.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for diabetes mellitus is denied.

A rating in excess of 10 percent for right knee arthritis, 
pursuant to Diagnostic Code 5003, is denied.

A 10 percent rating, but not greater, is granted for right knee 
instability, pursuant to Diagnostic Code 5257.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


